Case 2:20-cv-02600-SHL-cgc Document 72-1 Filed 10/29/20 Page 1 of 2                        PageID 483




                                             EXHIBIT 1

                      FIELDS and METADATA TO BE PRODUCED

 The load files accompanying scanned paper documents will include the following objective
 coding fields, to the extent applicable:

  Field                       Category of          Field Description
                              Document for
                              Population
  BEGBATES                    All documents        First Bates identifier of item
  ENDBATES                    All documents        Last Bates identifier of item
  BEGATTACH                   All documents        Starting Bates number of a document family
  ENDATTACH                   All documents        Ending Bates number of a document family
  PAGES                       All documents        Number of pages
  ATTACHCOUNT                 All documents        Number of attachments embedded in a document
  APPLICATION                 Email; Edocs         Type of application used to generate the document
  DOCTYPE                     Email; Edocs         The type of document
  FILEPATH                    Email; Edocs         The file path from which the document was collected
  FILEEXT                     Email; Edocs         The file extension of the document
  REDACTED                    All documents        (Y/N) field that identifies whether the document is
                                                   redacted
  TIMEZONE                    Email; Edocs         The time zone in which the documents were processed
  CUSTODIAN                   All documents        Name of the original person from whose data the file is
                                                   produced.
  ALLCUSTODIANS               All documents        Name(s) of the person(s), in addition to the Custodian
                                                   from whose data the file is produced.
  CONFIDENTIALITY             All documents        Confidentiality designation applied in accordance with
                                                   the Protective/Confidentiality Order
  AUTHOR                      eDocs                Document author from properties
  FROM                        Email                Sender of message
  TO                          Email                Recipient(s) of message
  CC                          Email                Copied recipient(s) of message
  BCC                         Email                Blind copied recipient(s) of message
  SUBJECT                     Email                Subject of message
  DATESENT                    Email                The sent date and time of the message in the format
                                                   MM/DD/YYYY HH:MM
  DATERECEIVED                Email                The received date and time of the message in the format
                                                   MM/DD/YYYY HH:MM
  FILENAME                    Email; Edocs         Contents of this metadata field, or an equivalent
  FILESIZE                    Email; Edocs         Size of the file in bytes
  HASH                        Email; Edocs         Hash value of the document

  MESSAGEID                   Email                Unique message id
  NATIVEPATH                  Email; Edocs         Link to native file (if any)
Case 2:20-cv-02600-SHL-cgc Document 72-1 Filed 10/29/20 Page 2 of 2                            PageID 484



  TEXTPATH                       All documents         Link to text file for the document
  Field                          Category of           Field Description
                                 Document for
                                 Population
  TITLE                          eDocs                 Title from the Metadata of the Native File
  DATECREATED                    eDocs                 Date and time file was created; MM/DD/YYYY
                                                       HH:MM
  DATEMODIFIED                   eDocs                 Date and time file was last modified; MM/DD/YYYY
                                                       HH:MM
  LASTMODBY                       eDocs                Information in Last Saved by, Last Modified by, or Last
                                                       Author in loose file documents or email attachments.
  PREVMESSAGEID                   Email                The MessageID of the previous message in the email
                                                       thread (the message that was replied to or forwarded).
  TWITTERHASHTAG                  eDocs                Values/text following # in tweets and replies.
  STARTDATE                       eDocs                Start date of chat/appointment.
  STARTTIME                       eDocs                Start time of chat/appointment.
  ENDDATE                         eDocs                End date of chat/appointment.
  ENDTIME                         eDocs                End time of chat/appointment.
  SIBLINGID                       eDocs, Email         Group ID of text/message.
  MOBILEORIGIN                    eDocs                Sent or received info.



          Metadata field values, other than field values such as bates fields or custodian fields that

 by their nature require calculation or population rather than extraction, will be extracted from the

 native file where produced to the extent available at the time of collection and processing, except

 that they may be redacted if privileged or if the metadata field values contain information protected

 by law or Court order. Other than for fields that by their nature require calculation or population

 rather than extraction, this list of fields does not create any obligation to create or manually code

 fields that are not automatically generated by the processing of ESI, that do not exist as part of the

 original metadata of the document, or that would be burdensome or costly to obtain.
